OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22359 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end: May 31, 2013 Date of reporting period: August 31, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) COMMON STOCKS - 95.6% Shares Value Consumer Discretionary - 26.3% Auto Components - 1.8% Autoliv, Inc. 38 $ Distributors - 0.7% LKQ Corp. * 24 Diversified Consumer Services - 1.7% Coinstar, Inc. * 42 Hotels, Restaurants & Leisure - 5.4% Panera Bread Co. * 12 Penn National Gaming, Inc. * 26 Wyndham Worldwide Corp. 74 Household Durables - 1.8% Jarden Corp. 47 Internet & Catalog Retail - 2.5% Expedia, Inc. 62 Leisure Equipment & Products - 1.6% Polaris Industries, Inc. 27 Specialty Retail - 10.8% AutoNation, Inc. * 45 DSW, Inc. 23 PetSmart, Inc. 46 Sally Beauty Holdings, Inc. * 33 Signet Jewelers Ltd. 55 Tractor Supply Co. 21 Ulta Salon, Cosmetics & Fragrance, Inc. 16 Energy - 3.2% Energy Equipment & Services - 1.1% Helmerich & Payne, Inc. 29 Oil, Gas & Consumable Fuels - 2.1% SandRidge Energy, Inc. * Western Refining, Inc. 57 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.6% (Continued) Shares Value Financials - 6.3% Capital Markets - 2.0% Affiliated Managers Group, Inc. * 11 $ Janus Capital Group, Inc. Commercial Banks - 1.3% Cullen/Frost Bankers, Inc. 30 Insurance - 1.3% XL Group plc 70 Real Estate Management & Development - 1.7% CBRE Group, Inc. * Health Care - 9.4% Biotechnology - 2.5% Genomic Health, Inc. * 17 Incyte Corp. * 38 Myriad Genetics, Inc. * 23 Onyx Pharmaceuticals, Inc. * 9 United Therapeutics Corp. * 11 Health Care Equipment & Supplies - 1.6% Volcano Corp. * 70 Health Care Providers & Services - 2.4% Hanger, Inc. * 24 Select Medical Holdings Corp. * 56 Universal Health Services, Inc. 43 Life Sciences Tools & Services - 2.9% Illumina, Inc. * 58 PAREXEL International Corp. * 43 Industrials - 13.5% Commercial Services & Supplies - 2.5% Iron Mountain, Inc. 51 Rollins, Inc. 63 Electrical Equipment - 0.8% EnerSys, Inc. * 25 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.6% (Continued) Shares Value Industrials - 13.5% (Continued) Machinery - 4.1% Nordson Corp. 33 $ Valmont Industries, Inc. 13 Wabtec Corp. 20 Professional Services - 2.6% Robert Half International, Inc. 42 Towers Watson & Co. 40 Road & Rail - 2.0% Hertz Global Holdings, Inc. * Trading Companies & Distributors - 1.5% United Rentals, Inc. * 59 Information Technology - 32.5% Electronic Equipment, Instruments & Components - 4.2% Dolby Laboratories, Inc. * 49 FEI Co. 26 Jabil Circuit, Inc. Internet Software & Services - 9.7% Akamai Technologies, Inc. * 58 Dice Holdings, Inc. * 73 IAC/InterActiveCorp 64 MercadoLibre, Inc. 31 Rackspace Hosting, Inc. * 60 IT Services - 9.4% Alliance Data Systems Corp. * 18 Cardtronics, Inc. * 21 FleetCor Technologies, Inc. * 32 Gartner, Inc. - Class A * 47 Heartland Payment Systems, Inc. 52 Lender Processing Services, Inc. 60 Total System Services, Inc. 75 Semiconductors & Semiconductor Equipment - 2.2% Entegris, Inc. * NXP Semiconductors N.V. * 64 Software - 7.0% Informatica Corp. * 28 SolarWinds, Inc. * 88 TIBCO Software, Inc. * APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.6% (Continued) Shares Value Materials - 4.4% Chemicals - 1.2% Albemarle Corp. 27 $ Construction Materials - 1.1% Eagle Materials, Inc. 31 Containers & Packaging - 1.6% Silgan Holdings, Inc. 49 Paper & Forest Products - 0.5% KapStone Paper & Packaging Corp. * 34 Total Common Stocks (Cost $114,574) $ MONEY MARKET FUNDS - 3.9% Shares Value Fidelity Institutional Money Market Portfolio, 0.16% (a) (Cost $4,939) $ Total Investments at Value — 99.5% (Cost $119,513) $ Other Assets in Excess of Liabilities — 0.5% Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to Schedule of Investments. APEXcm SMALL/MID CAP GROWTH FUND NOTES TO SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) 1. Securities Valuation APEXcm Small/Mid Cap Growth Fund’s (the “Fund”) portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Fund and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or future markets, such as the suspension or limitation of trading.Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosures purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. APEXcm SMALL/MID CAP GROWTH FUND NOTES TO SCHEDULE OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of August 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
